                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JUAN MARTINEZ-LOPEZ,                                    )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      )       No. 17 C 7301
                                                        )
CHRIS WURTH, CONNIE MENNELA,                            )       Judge Rebecca R. Pallmeyer
DILDRED McCOY, ISIAKA ADENIYI,                          )
BARBARA DAVIS, DR. JAMES S.                             )
KAPOTAS, and Dr. LUKE C. KOPULOS,                       )
                                                        )
                        Defendants.                     )

                             MEMORANDUM ORDER AND OPINION

       Plaintiff Juan Martinez-Lopez alleges that Defendants 1 James Kapotas, Luke Kopulos,

Barbara Davis, and Dildred McCoy provided constitutionally inadequate medical treatment for a

knee injury he sustained while held as a pretrial detainee at the Cook County Jail. See 42 U.S.C.

§ 1983. The Defendants’ motion for summary judgment is now before the court. For the following

reasons, Defendants’ motion for summary judgment [72] is granted.

                                          BACKGROUND 2

       In June 2016, while held at the Cook County Jail, Plaintiff fell from his bunk and injured

his lip and his right knee. (Defs.’ Local Rule 56.1 Statement of Facts (“Defs.’ SOF”) [73] ¶¶ 2, 5.)

On that same day, Plaintiff was taken to the jail’s dispensary, and Nurse Isiaka Adeniyi referred


       1        Plaintiff alleged the same claims against Defendants Chris Wurth, Connie
Mennella, and Isiaka Adeniyi. Defendants Wurth and Mennella were dismissed by an earlier
ruling of this court [46]. Defendants argue that Defendant Adeniyi must also be dismissed
because he was never served. (See Mot. for Summ. J. (“MSJ”) [74] at 3 n.1.) Plaintiff, now
represented by counsel recruited by the court, did not respond to this argument, nor did Plaintiff
suggest that he had good cause for failing to serve Defendant Adeniyi. See FED. R. CIV. P. 4(m).
Accordingly, Isiaka Adeniyi is dismissed as a Defendant.
       2         Plaintiff did not submit an additional statement of facts pursuant to Northern District
of Illinois Local Rule 56.1. Plaintiff also did not respond to Defendants’ Local Rule 56.1 statement
of material facts. Accordingly, Defendants’ properly supported statements of fact are deemed
admitted and the court draws the information in this Section from Defendants’ factual
submissions. See N.D. Ill. L.R. 56.1(b)(3)(C).
Plaintiff to Cermak Health Services (“Cermak”), an on-site medical facility. (Id. ¶ 5.) At Cermak,

Dr. Fayez Mekhael prescribed ibuprofen for pain and bacterin, a topical antibacterial gel, for

Plaintiff’s lip injury. (Id. ¶ 6.) About two months later, in August 2016, Plaintiff complained of knee

pain and had an appointment with Defendant Barbara Davis, a Physician Assistant at Cermak’s

primary care clinic. (Id. ¶ 7.) Davis examined Plaintiff’s knee, ordered an x-ray which was

completed that same day, and referred Plaintiff to Cermak’s orthopedic clinic for more specialized

care. (Id. ¶¶ 8, 10.) Defendant Luke Kopulos later read the results of this x-ray and conveyed

his interpretation to the treating physician (Defendants do not identify this physician), who

diagnosed Plaintiff with a fractured patella with a small joint effusion. 3 (Id. ¶ 13.)

        In September 2016, Plaintiff attended an appointment with orthopedic specialists Dr.

Korey Partenheimer and Dr. Benjamin Bruce of John Stroger Hospital’s orthopedic outpatient

surgery clinic. (Id. ¶ 14.) Stroger Hospital (“Stroger”) is off-site, but jail detainees may be referred

there by on-site physicians for more advanced care than can be provided at Cermak. (Id. ¶ 3.)

If, for example, a detainee has an orthopedic condition that may require surgery, the detainee is

referred to Stroger for further evaluation by orthopedic specialists at the orthopedic surgery clinic.

(Id. ¶ 12.) Plaintiff complained of knee pain, and Dr. Partenheimer ordered an additional x-ray of

Plaintiff’s knee, which showed signs of healing. (Id. ¶ 16.) Dr. Partenheimer also discussed with

Plaintiff his opinion that Plaintiff did not need a brace, and scheduled a follow-up visit in eight

weeks for additional x-rays and evaluation. (Id. ¶ 17.) Later in September 2016, Plaintiff again

complained of knee pain in a visit with Defendant Davis. (Id. ¶ 18.) Davis performed another

examination and ordered additional pain medication for Plaintiff. (Id. ¶ 19.) Plaintiff’s medical




        3       Kopulos interpreted Plaintiff’s CT scans on November 14, 2016 and July 3, 2018,
and x-rays on September 1, 2016, September 13, 2016, November 9, 2016, March 22, 2017,
December 28, 2017, and June 27, 2018. (Kopulos Decl. ¶¶ 5–12, Ex. 2 to Defs.’ SOF.) The court
notes that knee effusion, sometimes referred to as “water on the knee” occurs when excess fluid
accumulates in or around the knee joint. https://www.medicalnewstoday.com/articles/187908
(last visited March 31, 2020).

                                                   2
records from that visit show Davis’s awareness that the doctors at the orthopedic surgery clinic

recommended against surgery. (Id.; Med. R. at PageID #:358, Ex. 5 to Defs.’ SOF.)

       Defendant Kapotas, an orthopedic specialist at Cermak’s orthopedic clinic, had his first

visit with Plaintiff on November 9, 2016. (Defs.’ SOF ¶ 28.) Kapotas diagnosed Plaintiff as having

a non-displaced patellar fracture, which Defendants explain to mean that the two pieces of the

patella were not significantly separated. (Id.) Kapotas ordered a CT scan, prescribed ibuprofen

for Plaintiff’s ongoing pain, and set a follow-up appointment for two weeks later. (Id.) Plaintiff

was still experiencing knee pain, however, and complained for the first time at an appointment

with Davis on November 21, 2016, that his knee felt unstable. (Id. ¶ 30.) Davis ordered a soft

brace and a cane for Plaintiff. (Id.) Defendant Davis referred Plaintiff back to the orthopedic clinic

after an appointment on December 16, 2016, but noted in Plaintiff’s medical records that his

condition was improving. (Id. ¶ 31.)

       Plaintiff returned to Cermak’s orthopedic clinic on December 21, 2016, where he saw

Manisha Patel, a Physician Assistant.       (Id. ¶ 33.)   Patel evaluated Plaintiff’s CT scan and

discussed with Dr. Kapotas concerns regarding the length of time it was taking for Plaintiff’s

fracture to heal. (Id.) Kapotas and Patel decided to again refer Plaintiff to the orthopedic surgery

clinic at Stroger for a second opinion. (Id. ¶ 34.) Stroger medical personnel 4 again did not

recommend surgery, but did recommend physical therapy and testing of Plaintiff’s vitamin D levels

because low levels of vitamin D can delay bone healing. (Id. ¶¶ 35–36; see Med. R. at PageID

#:331.) As a result, Plaintiff began physical therapy; Kapotas also tested Plaintiff’s vitamin D

levels, which were in fact low, and prescribed vitamin D supplements. (Defs.’ SOF ¶¶ 37–38.)

       Plaintiffs patellar fracture began to heal after he started taking vitamin D.          Plaintiff

continued to complain of pain at a visit with Kapotas on March 22, 2017, but Plaintiff was able by



       4        Defendants do not identify the individual who saw Plaintiff on January 26, 2017,
but it appears from Plaintiff’s medical records that this appointment was with Manju J. Thomas, a
Certified Nurse Practitioner. (Med. R. at PageID #:331.)

                                                  3
then to do straight leg raises. (Id. ¶ 40.) Elamma Chollampel, a Certified Nurse Practitioner at

the Cermak orthopedic clinic, in consultation with Kapotas, ordered further x-rays on April 26,

2017. (Id. ¶ 42.) These x-rays showed Plaintiff’s patellar fracture had healed, but Chollampel

and Kapotas instructed Plaintiff to continue physical therapy, prescribed ibuprofen for pain, and

ended vitamin D treatment because the fracture had healed. (Id. ¶ 42.) Plaintiff nonetheless

continued to complain of knee pain during visits with Davis in May and July 2017. (Id. ¶¶ 43–46.)

Davis prescribed additional pain medication and referred Plaintiff for another appointment at the

Cermak orthopedic clinic in May, but in July informed Plaintiff that he would not need further

appointments with the orthopedic specialists because the fracture had healed. (Id. ¶¶ 43, 45–

46.)

       In October 2017, when Plaintiff was still complaining of pain and requesting a knee brace,

Davis referred Plaintiff back to the Cermak orthopedic clinic to consider a knee brace and further

vitamin D supplementation. (Id. ¶ 50.) Plaintiff had another appointment in December 2017,

when Davis gave Plaintiff a knee “sleeve” and ordered another x-ray. (Id. ¶ 51.) Davis noted in

medical records from this appointment that Plaintiff continued to walk with a cane. (Id. ¶ 52;

Med. R. at PageID #:370.) Plaintiff’s last appointment with Davis was in June 2018; at that time,

Davis ordered another knee sleeve, the use of a cane, and pain medication. (Defs.’ SOF ¶ 54.)

Plaintiff did not see Dr. Kapotas again until June 2018. (Id. ¶ 56.) An x-ray taken at this visit

showed that Plaintiff’s patellar fracture had healed. (Id.) Kapotas ordered a CT scan for a more

detailed view of the knee, and this scan, taken on July 3, 2018, also showed that the fracture had

healed without complication. (Id. ¶¶ 57, 59.) Kapotas recommended a cane for stability and

prescribed additional pain medication. (Id.) Plaintiff returned to the Cermak orthopedic clinic on

July 11, 2018 for an appointment with Patel, who noted his continued complaints of pain. (Id.

¶ 58.) Patel referred Plaintiff for more physical therapy after consultation with Kapotas. (Id. ¶ 61.)

       Plaintiff filed his first grievance complaining that he was not receiving treatment for his

knee injury on October 20, 2016. (Id. ¶ 20.) Defendant Dildred McCoy collected and processed

                                                  4
this grievance (id. ¶ 22), and a medical technician responded by listing the appointments

scheduled to address Plaintiff’s injury. (Id. ¶ 27.) Plaintiff did not appeal the response to his first

grievance despite having fourteen days from the date of the response to do so. (Id. ¶¶ 24–25.)

McCoy processed five additional grievances filed by Plaintiff but noted in her declaration that

some of Plaintiff’s complaints were coded as “non-grievances” because they did not comply with

the jail’s grievance policy. (McCoy Decl. ¶ 3, Ex. 4 to Defs.’ SOF.) Specifically, complaints that

are duplicative—substantively the same as an issue that was grieved but not appealed—are

coded as “non-grievances” and cannot be appealed, although they are still processed and receive

responses. (Id. ¶¶ 3–5.) Plaintiff’s knee injury-related complaints filed on October 20, 2016,

October 28, 2016, and July 30, 2017, were treated as grievances but Plaintiff did not appeal any

of them. (Id. ¶ 4; Grievance R. at PageID #:254–258, 275–76, Ex. 6 to Defs’ SOF.) Because

Plaintiff did not appeal the earlier grievances, McCoy coded the later duplicative grievances, filed

on November 9, 2016, November 10, 2016, and December 4, 2016, as “non-grievances” that

could not be appealed. (Id.; Grievance R. at PageID #:259–71.) The appeals section of the

grievance response form was crossed out on each of the responses to Plaintiff’s “non-

grievances.” (Grievance R. at PageID #:259–71.) Plaintiff states that he does not speak English

well, so other individuals helped him translate his grievances from Spanish. (See id. at PageID

#:275; MSJ Resp. [80] at 3.)

       In this court, Plaintiff alleges that Defendants Davis, Kapotas, Kopulos, and McCoy

provided inadequate medical treatment for his knee fracture in violation of his constitutional rights.

See 42 U.S.C. § 1983. Defendants move for summary judgment, arguing that Plaintiff has failed

to prove that any of their conduct was objectively unreasonable. Nor, they contend, has Plaintiff

provided evidence that his treatment caused him any harm. Finally, Defendants assert that

Plaintiff failed to exhaust the Cook County Jail’s available administrative remedies, as required

by the Prison Litigation Reform Act (“PLRA”). See 42 U.S.C. § 1997e(a).



                                                  5
                                        LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The court “view[s]

the record in the light most favorable to [the nonmoving party], and draw[s] all inferences in his

favor.” Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). Importantly, however, the court’s

“favor toward the non-moving party does not extend to drawing inferences that are supported by

only speculation or conjecture.” Lewis v. Wilkie, 909 F.3d 858, 866 (7th Cir. 2018). Additionally,

Rule 56(c) “mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex, 477 U.S. at 322; FED. R. CIV. P. 56(c). In such situations, there is no issue for trial

because a “dispute about a material fact is ‘genuine’” only “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

                                            DISCUSSION

        Defendants seek summary judgment on two bases. First, that Martinez-Lopez failed to

exhaust the administrative remedies available to him at the Cook County Jail regarding his

healthcare grievances. Second, that Plaintiff has not shown that the Defendants’ conduct was

objectively unreasonable, and therefore that he received constitutionally inadequate medical

treatment for his knee injury. Because exhaustion is a threshold issue that should be addressed

before proceeding to any disposition on the merits, the court addresses that issue first. See

Roberts v. Neal, 745 F.3d 232, 234 (7th Cir. 2014).

I.      Exhaustion of Plaintiff’s Administrative Remedies

        The PLRA provides that a prisoner must “exhaust all available administrative remedies

before suing in federal court.” Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015); see also 42

                                                   6
U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions under section

1983 of this title . . . by a prisoner . . . until such administrative remedies as are available are

exhausted.”).   To fulfill this requirement, an inmate must comply with the procedures and

deadlines established by the jail’s policy. Hernandez v. Dart, 814 F.3d 836, 842 (7th Cir. 2016).

That is, “a prisoner must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). The

Seventh Circuit takes “a strict compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d

804, 809 (7th Cir. 2006). Thus, a prisoner “must properly use the prison’s grievance process,”

and if he fails to do so, “the prison administrative authority can refuse to hear the case, and the

prisoner’s claim can be indefinitely unexhausted.” Id.

       An inmate need only exhaust the administrative remedies that are “available” to him.

Thomas, 787 F.3d at 847. A remedy is available if it is “‘capable of use’ to obtain ‘some relief for

the action complained of.’” Ramirez v. Young, 906 F.3d 530, 535 (7th Cir. 2018) (quoting Ross v.

Blake, 136 S. Ct. 1850, 1859 (2016)). In Ross, the Supreme Court offered examples of situations

in which administrative remedies are unavailable: when prison officials are “consistently unwilling

to provide any relief to aggrieved inmates,” when the “administrative scheme [is] so opaque that

it becomes, practically speaking, incapable of use,” or when “prison administrators thwart inmates

from taking advantage of a grievance process through machination, misrepresentation, or

intimidation.” Ross, 136 S. Ct. at 1859–60. Ramirez also recognized that “remedies are available

only if a prisoner has been notified of their existence,” and if the existing remedial processes are

“communicated in a way reasonably likely to be understood.” Ramirez, 906 F.3d at 535; see also

King v. McCarty, 781 F.3d 889, 896 (7th Cir. 2015) (“Prisoners are required to exhaust grievance

procedures they have been told about, but not procedures they have not been told about. They

are not required to divine the availability of other procedures.”).

       As an initial matter, Plaintiff objects to the fact that the Defendants raised his failure to

exhaust administrative remedies for the first time in their motion for summary judgment. (MSJ

                                                  7
Resp. at 2.) Exhaustion is an affirmative defense, and the burden of proof is on the Defendants.

Dole, 438 F.3d at 809; Jones v. Bock, 549 U.S. 199, 219 (2007). Ordinarily, affirmative defenses

must be raised in the pleadings. Curtis v. Timberlake, 436 F.3d 709, 711 (7th Cir. 2005) (citing

FED. R. CIV. P. 8(c)). The Seventh Circuit has held, however, that “a delay in asserting an

affirmative defense waives the defense only if the plaintiff was harmed as a result.” Curtis, 436

F.3d at 711. Thus in Curtis v. Timberlake, the court found that the defense could be raised for

the first time at summary judgment because the plaintiff was not prejudiced—“he was aware of

the exhaustion issue even when he filed his complaint, and he confronted the defense in

responding to the motion for summary judgment.” Id. In Hess, the court likewise found no

prejudice when the plaintiffs “fully understood the exhaustion requirement, as they explicitly stated

in their complaint that they had exhausted their administrative remedies,” and in rejecting a claim

that the plaintiffs could have voluntarily dismissed their suit to pursue exhaustion, the court

explained that “they had ample time [to voluntarily dismiss their case] during the four months that

followed before the district court granted the [defendant’s] motion [for summary judgment].”

Hess v. Reg-Ellen Mach. Tool Corp. Emp. Stock Ownership Plan, 502 F.3d 725, 730 (7th Cir.

2007). Plaintiff here did not indicate his awareness of the exhaustion issue when he filed his

complaint—the complaint mentions that he filed numerous grievances but does not allege

exhaustion (3d Am. Compl. [36] ¶ 25)—but Defendants raised the exhaustion challenge in their

opening brief on summary judgment. (See MSJ at 21.) Plaintiff had a full opportunity to address

the issue and, if he needed further discovery on the issue, he could have invoked FED. R CIV. P.

56(d).

         Plaintiff further notes the Seventh Circuit’s “recommendation” that district courts conduct

an evidentiary hearing before deciding whether a plaintiff exhausted administrative remedies,

“and permit[ ] whatever discovery relating to exhaustion [it] deems appropriate.” (MSJ Resp. at

2); Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). Where there are no factual disputes

regarding exhaustion, however, a Pavey hearing is not required. See Wagoner v. Lemmon,

                                                 8
778 F.3d 586, 588 (7th Cir. 2015) (“Often exhaustion (or its lack) will be apparent, but when it is

not, the district court must hold an evidentiary hearing to resolve the question.”). Plaintiff has

cited Pavey, but does not explicitly request an evidentiary hearing. In addressing the issue of

exhaustion, the court will not decide any unresolved genuine factual disputes.

       A.      The Appealable Grievances

       Plaintiff filed six grievances related to the medical treatment he received for his knee injury

while he was held at the Cook County Jail: two in October 2016, two in November 2016, one in

December 2016, and the last in July 2017. (See Grievance R.) The court addresses, first, the

grievances Plaintiff could have appealed, the two October 2016 grievances and the July 2017

grievance. An inmate in the Cook County Department of Corrections (“CCDOC”) wishing to grieve

an issue must file a grievance within 15 days of the event he is grieving. (See id.) Once a

Correctional Rehabilitation Worker (“CRW”), like Defendant McCoy, processes the grievance and

the relevant official provides a response, the grievance is returned to the detainee. (Defs.’ SOF

¶ 23.) If a detainee is dissatisfied with the response, he has 14 days to appeal the grievance

using the appeal section of the grievance form that was returned to him. (Id. ¶ 24.) A detainee

must appeal the grievance to properly exhaust his administrative remedies. (Id.) Instructions for

filling out the grievance form are on the form itself and are written in both English and Spanish.

(Id. ¶ 21.) In the section of the grievance form where an inmate would request an appeal, the

form warns, in both English and Spanish, that “[t]o exhaust administrative remedies, appeals must

be made within 14 days of the date the inmate received the response.” (See, e.g., Grievance R.

at PageID #:256.)

       CCDOC policy required Plaintiff to appeal the responses to his October 2016 and July

2017 healthcare grievances to exhaust his administrative remedies. See Hernandez, 814 F.3d

at 843. Plaintiff admits that he did not appeal any of his healthcare grievances. (See MSJ Resp.

at 2.) And the blank appeals sections of Plaintiff’s grievances corroborate his failure to appeal.

See Bryant v. Sczerua, No. 16 CV 2180, 2017 WL 1049845, at *3 (N.D. Ill. Mar. 20, 2017). Plaintiff

                                                 9
therefore failed to exhaust his administrative remedies, so long as they were “available.” See

Dixon v. Page, 291 F.3d 485, 489 (7th Cir. 2002) (affirming a prisoner’s failure to exhaust when,

despite denial of the requested relief, he did not appeal to the next level of review). Citing Turley

v. Rednour, 729 F.3d 645 (7th Cir. 2013), Plaintiff argues that he has, in fact, satisfied the

exhaustion requirement because he filed multiple grievances on the same issue, and he claims

the Seventh Circuit “has long recognized that multiple grievances on the same issue are sufficient

to meet the exhaustion requirement.” (MSJ Resp. at 3 (citing Turley, 729 F.3d at 650).) But

Turley does not support such a proposition. Instead, the court there explained that “[i]n order to

exhaust their remedies, prisoners need not file multiple, successive grievances raising the same

issue . . . if the objectionable condition is continuing,” and reiterated the general rule that a

“prisoner must exhaust his grievances in accordance with prison procedural rules.” Turley, 729

F.3d at 649–50. Here, the CCDOC procedural rules require detainees to appeal grievances in

order to exhaust their administrative remedies; filing multiple grievances on the same issue does

not satisfy that requirement.

        Plaintiff also suggests that his language barrier means that the grievance process was not

available to him. Specifically, Plaintiff speaks Spanish and has limited English comprehension,

and notes that on the one appeal he did file (not related to medical issues), there was a notation

that it was translated from Spanish by someone named Mrs. Mena.                   (MSJ Resp. at 3.)

Accordingly, Plaintiff argues, “[i]t may be inferred from this transaction that the Plaintiff had a poor

understanding of what an appeal was and how to perfect one.” (Id.) True, an inmate’s language

barrier may mean that the prison’s administrative remedies are unavailable because “existing

remedial processes are available only if communicated in a way reasonably likely to be

understood.” Ramirez, 906 F.3d at 535. For example, in Ramirez, “no one at [the prison] ever

remedied the failure to communicate the grievance process to [the plaintiff] despite widely shared

knowledge of his lack of English proficiency,” and the “record show[ed] that nothing gave [the



                                                  10
plaintiff] even a clue about the grievance process.” Id. at 536–37. As a result, the court concluded

that administrative remedies were not available to the plaintiff. Id. at 538.

       This case differs in two ways. First, Plaintiff states only that it “may be inferred” from the

fact that he was assisted when completing the appeal form that he “had a poor understanding of

what an appeal was and how to perfect one.” (MSJ Resp. at 3.) But Plaintiff had no need to rely

on inferences; if he genuinely did not understand the grievance process, he was free to include a

declaration to this effect in the record. See Lewis, 909 F.3d at 866 (explaining that on summary

judgment the court cannot credit “inferences that are supported by only speculation or

conjecture”). Second, a prisoner’s subjective unawareness of a grievance procedure does not

excuse his noncompliance “so long as the prison has taken reasonable steps to inform the

inmates about the required procedures.” Ramirez, 906 F.3d at 538. Unlike in Ramirez, in this

case the grievance and appeal forms available to Plaintiff had instructions written in both English

and Spanish. And the appeal form specifically stated, in Spanish, that to exhaust administrative

remedies, Plaintiff must appeal.     Cook County Jail has taken a reasonable step to inform

detainees, including those who speak only Spanish, about the required procedures. In sum, the

court finds that Plaintiff failed to exhaust his administrative remedies because there is no dispute

that he failed to appeal his October 2016 and July 2017 grievances as required by Cook County

Jail policies, and nothing in the record establishes that the administrative remedies were not

available to him.

       B.      The Non-Appealable “Non-Grievances”

       The court notes that based on its own review of the record, Defendant McCoy classified

Plaintiff’s three complaints filed in November and December 2016 as non-grievances. (See

McCoy Decl. ¶ 3.) These non-grievances asserted essentially the same complaints about the

medical treatment for his knee as Plaintiff’s other three grievances.           Plaintiff received one

response to his two November 2016 non-grievances, and a response to his December 2016 non-



                                                 11
grievance, but was not permitted to appeal them; indeed the appeal portion of the response forms

was crossed out. (See, e.g., Grievance R. at PageID #:261.)

       Neither party explicitly raised this issue on summary judgment, but in his response brief,

Plaintiff suggests that filing multiple grievances on the same issue may be sufficient to exhaust

administrative remedies. (MSJ Resp. at 2–3.) This argument is potentially relevant to the non-

grievances, so the court will address the issue for completeness. As discussed above, a Cook

County Jail detainee cannot exhaust administrative remedies for grievances through repeat filing,

but other courts within this Circuit have explained that the exhaustion requirement may be

satisfied by repeat filings of non-grievances. See Lyles v. Gambino, No. 14 CV 1406, 2019 WL

2511868, at *9 (N.D. Ill. June 17, 2019) (listing cases). The grievance form itself states that

“[w]hen a grievance issue is processed as a NON-GRIEVANCE (REQUEST), an inmate may re-

submit the grievance issue after 15 days to obtain a ‘Control Number’ if there has been no

response to the request or the response is deemed unsatisfactory” (see, e.g., Grievance Form at

PageID #:260), suggesting that the institution contemplated some form of exhaustion of non-

grievances by way of repeat filing.

       Like others in this Circuit, this court concludes that Plaintiff did adequately exhaust

administrative remedies with respect to these non-grievances.        See Dole, 438 F.3d at 809

(explaining that the burden of proof is on the defendants to show a failure to exhaust

administrative remedies). First, it is not clear that repeat filing was an “available” remedy to

Plaintiff under the circumstances because the explanation on the form does not clearly explain

that resubmission is necessary to exhaust administrative remedies, and the normal appeals

process was not permitted. See Coleman v. Dart, No. 17 C 2460, 2019 WL 670248, at *8 (N.D.

Ill. Feb. 19, 2019) (listing cases). Second, it is not clear whether Plaintiff’s December 2016 non-

grievance could be considered a repeat filing in compliance with the jail’s grievance process.

Neither party explained this point in their briefs, but Plaintiff may have successfully exhausted

administrative remedies for his November 2016 non-grievances. Ultimately, however, whether

                                                12
Plaintiff exhausted the remedies available to him for his non-grievances is immaterial for purposes

of Defendants’ motion for summary judgment because Plaintiff’s claim of constitutionally

inadequate medical care fails on the merits. 5

II.     Merits of Plaintiff’s Claim of Inadequate Medical Care

        Plaintiff alleges that Defendants Davis, Kapotas, Kopulos, and McCoy provided him

constitutionally inadequate medical care after he fell from his bunk at the Cook County Jail and

fractured his patella.   In seeking summary judgment, Defendants contend that Plaintiff has

produced no evidence showing that the Defendants’ treatment decisions were objectively

unreasonable, nor that Defendants acted with the requisite mental state to find a constitutional

violation. (MSJ at 4.) Defendants also contend that Plaintiff produced no evidence showing a

causal connection between the provided course of treatment and any injury Plaintiff suffered. 6

(Id.) Plaintiff responds that there is a genuine dispute of material fact regarding whether the

decision to treat his fractured patella without surgery was constitutionally adequate. (MSJ Resp.

at 4.) As explained below, the court is not persuaded that the possibility that surgical treatment

of Plaintiff’s patellar fracture could have been more effective is sufficient for his claim to survive

this motion. 7

        During all times relevant to Plaintiff’s claim of inadequate medical treatment, he was a

pretrial detainee housed at the Cook County Jail. The Fourteenth Amendment’s Due Process

Clause, not the Eighth Amendment’s prohibition of cruel and unusual punishment, governs

challenges to a pretrial detainee’s conditions of confinement, including access to adequate


        5      The PLRA does not impose a total exhaustion requirement. Jones, 549 U.S. at
223–24. Accordingly, the court need not dismiss the entire action as a result of Plaintiff’s failure
to exhaust the administrative remedies available for some of his grievances.
        6       The court does not address Defendants’ causation argument because it finds that
none of the Defendants’ conduct was objectively unreasonable as required to show that Plaintiff’s
constitutional rights were violated.
        7      The court notes that it does not appear that Plaintiff requested surgery in any of
his grievances, again raising the issue of whether Plaintiff exhausted administrative remedies.

                                                 13
medical care. See Kingsley v. Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473 (2015); see

also Wilson v. Seiter, 501 U.S. 294, 303 (1991) (explaining that medical care is a condition of

confinement).    This is because pretrial detainees, unlike convicted prisoners, may not be

punished. Id. at 2475; see also Schall v. Martin, 467 U.S. 253, 269 (1984). The Supreme Court

in Kingsley applied a standard of objective reasonableness to its review of a pretrial detainee’s

excessive force claim—“a pretrial detainee can prevail by providing only objective evidence that

the challenged governmental action is not rationally related to a legitimate governmental objective

or that it is excessive in relation to that purpose,” provided that the force was “purposefully or

knowingly used against him.” Kingsley, 576 U.S. at 2473–74.

       The Seventh Circuit applied Kingsley’s objective inquiry to claims of constitutionally

inadequate medical treatment by pretrial detainees in Miranda v. County of Lake, 900 F.3d 335,

352 (7th Cir. 2018), replacing the Eighth Amendment’s deliberate indifference standard. To

succeed on a claim alleging inadequate medical care, a pretrial detainee must show, first, that

“the medical defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [a patient’s] case,” because “negligent conduct

does not offend the Due Process Clause.” Id. at 353; see also Daniels v. Williams, 474 U.S. 327,

330–31 (1986).    Second, a pretrial detainee must show that the defendant’s conduct was

objectively unreasonable. Id. at 354. “This standard requires courts to focus on the totality of

facts and circumstances faced by the individual alleged to have provided inadequate medical care

and to gauge objectively—without regard to any subjective belief held by the individual—whether

the response was reasonable.” McCann v. Ogle Cty., Ill., 909 F.3d 881, 886 (7th Cir. 2018).

       In this motion, all Defendants seek summary judgment in their favor, arguing that each of

them acted objectively reasonably. In his response opposing the motion, Plaintiff addresses only

the conduct of Dr. Kapotas. Plaintiff has therefore abandoned his claim of inadequate medical

care against Defendants Davis, Kopulos, and McCoy. See Gates v. Bd. of Educ. of the City of

Chicago, 916 F.3d 631, 641 (7th Cir. 2019) (“[Defendant’s] motion sought summary judgment on

                                                14
all claims. In opposing summary judgment in the district court, [plaintiff] failed to assert [his

retaliation claim]. . . . The district court was not required to address a claim or theory that plaintiff

did not assert.”); Nichols v. Michigan City Plan Planning Dep’t, 755 F.3d 594, 600 (7th Cir. 2014)

(“The non-moving party waives any arguments that were not raised in its response to the moving

party’s motion for summary judgment.”); Keck Garrett & Assocs., Inc. v. Nextel Commc’ns, Inc.,

517 F.3d 476, 487 (7th Cir. 2008) (“Nextel specifically requested summary judgment on the

quantum meruit claim. Keck Garrett, however, did not defend that claim in its reply to Nextel’s

motion for summary judgment. By failing to present its argument to the district court, Keck Garrett

abandoned its claim.”).

        Aside from the issue of waiver, Plaintiff’s sole response to Defendants’ motion for

summary judgment regarding the objective reasonableness of his medical treatment is that there

is a genuine issue of material fact regarding whether Plaintiff should have received surgery to

treat his patellar fracture, rather than the non-surgical course of treatment chosen by Dr. Kapotas.

(MSJ Resp. at 4.) Plaintiff cites to an excerpt from a 2011 article in the Journal of the American

Academy of Orthopaedic Surgeons discussing treatment options for patellar fractures. (Id.) The

journal article states that “[n]on-surgical management is indicated for non-displaced fractures with

an intact extensor mechanism,” and that “[s]urgical fixation is recommended for fractures that

either disrupt the extensor mechanism or demonstrate >2 to 3 mm step-off and >1 to 4 mm of

displacement.” (Id. (citing Stuart J. Melvin & Samir Mehta, Patellar Fracture in Adults, 19 J. AM.

ORTHOPAEDIC SURGEONS 198 (2011)).) Plaintiff points out that, although Dr. Kapotas claims to

have “diagnosed a nondisplaced patella fracture,” Plaintiff’s medical records cite an x-ray from

September 1, 2016 showing a “fracture with minimal displacement.” 8 (Id.) And, Plaintiff notes,

minimal displacement is not the same as no displacement, so surgery may have been the best



        8      Plaintiff also points out that one of his CT scans showed an “abnormal morphology”
of the medial meniscus body but does not explain how this relates to the course of treatment for
his fractured patella. (MSJ Resp. at 4; see also Med. R. at PageID #:328.)

                                                   15
course of treatment. (Id.) The court is not persuaded that Plaintiff’s argument warrants denial of

summary judgment.

        The court notes, first, that Plaintiff submitted no statement of additional facts, see N.D. Ill.

L.R. 56.1(b)(3)(C), and the full journal article is not otherwise in the record. The court would not

ordinarily consider such a submission as evidence in ruling on Defendants’ motion for summary

judgment. “[U]nsupported statements in a legal brief are not evidence that the [c]ourt can consider

at summary judgment.” Boyce v. Obaisi, No. 13 C 5746, 2015 WL 5462137, at *2 (N.D. Ill.

Sept. 16, 2015) (citing I.N.S. v. Phinpathya, 464 U.S. 183, 188 n.6 (1984); United States v.

Chapman, 694 F.3d 908, 914 (7th Cir. 2012)). And “facts asserted in a brief but not presented in

a Local Rule 56.1 statement are disregarded in resolving a summary judgment motion.” Boyce,

2015 WL 5462137, at *2 (quoting Beard v. Don McCue Chevrolet, Inc., No. 09 C 4218, 2012 WL

2930121, at *5 (N.D. Ill. July 18, 2012)). More importantly, Plaintiff offers no evidence, such as

proposed expert testimony, that the Melvin/Mehta article establishes the correct standard of care

applicable to Plaintiff’s injury. Nor is there any evidence that surgical treatment would have

caused his knee to heal faster or with less pain.

        Second, even if the court were to accept the journal article as evidence on the issue of

whether Plaintiff received constitutionally inadequate medical care, the article does not, in fact,

raise a genuine issue of fact regarding whether Defendants’ failure to surgically treat Plaintiff’s

patellar fracture was objectively unreasonable. See Miranda, 900 F.3d at 353. There is no

evidence that Defendants McCoy, Davis, or Kopulos had authority to recommend or perform knee

surgery, nor is there any evidence that the chosen non-surgical course of treatment should have

raised a red flag for these individuals. “[A]n individual must be personally responsible for a

constitutional deprivation in order to be liable,” but “personal responsibility is not limited to those

who participate in the offending act.” Childress v. Walker, 787 F.3d 433, 439–40 (7th Cir. 2015).

Instead, “[l]iability extends to those who, having a duty under the Constitution to the plaintiff, act

or fail to act with a deliberate or reckless disregard of plaintiff’s constitutional rights,” or “if the

                                                  16
conduct causing the constitutional deprivation occurs at her direction or with her knowledge or

consent.” Id. at 440 (quotations omitted). Plaintiff points to no evidence of Defendants McCoy,

Davis, or Kopulos’s responsibility for any decision regarding the appropriateness of surgery. See

Turner v. Paul, No. 19-2225, 2020 WL 1471845, at *3 (7th Cir. Mar. 2, 2020) (finding that the

defendants’ conduct was objectively reasonable because they did not have the authority to

schedule or perform a required surgery, and plaintiff’s medical records indicated that a surgery or

appointment was on his schedule every time the defendants saw him).

       Defendant McCoy, in her role as a CRW, had no authority to refer detainees for any sort

of medical treatment. (Defs.’ SOF ¶ 26; McCoy Decl. ¶ 6.) Instead, she was responsible for

collecting and processing detainee grievances. (McCoy Decl. ¶¶ 2–3.) McCoy stated in a

declaration that a medical technician responded to each of Plaintiff’s healthcare grievances,

explaining that Plaintiff had numerous past and future medical appointments and had received x-

rays and pain medication. (Id. ¶ 7.) As a non-medical staff member, McCoy was entitled to rely

on medical personnel to “determine the proper course of care” so long as they do not ignore an

inmate. McCann, 909 F.3d at 888; see also Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010)

(“[T]he law encourages non-medical security and administrative personnel at jails and prisons to

defer to the professional medical judgments of the physicians and nurses treating the prisoners

in their care without fear of liability for doing so.”). Plaintiff does not suggest that McCoy failed to

properly process his grievances, nor that her reliance on the grievance responses was “blind or

unthinking.” See Berry, 604 F.3d at 443. Indeed, the record suggests that the grievances McCoy

processed were enough to show that the jail’s medical staff were responsive to Plaintiff’s

complaints.

        Defendants Davis and Kopulos are physicians, but like McCoy, had no authority to

recommend orthopedic surgery. See Turner, 2020 WL 1471845, at *3. Davis was Plaintiff’s

primary care physician at the Cermak primary care clinic, and the record shows that Davis

examined Plaintiff’s knee several times, ordered x-rays, provided medication to treat his pain,

                                                  17
prescribed braces and a cane, and referred Plaintiff to the orthopedic clinic for specialty care that

she could not provide. (Davis Decl. ¶ 5, Ex. 3 to Defs.’ SOF.) Davis has training in orthopedic

medicine but stated in her declaration that specific treatment decisions for orthopedic issues are

made by the medical professionals at the orthopedic clinic. (Id. ¶ 4.) Davis, for example, could

and did order pain medication for Plaintiff (id. ¶ 6), but the orthopedic clinic personnel made the

decisions to refer Plaintiff to physical therapy rather than operate on his knee and to order vitamin

D supplementation to help with bone healing. (Id. ¶ 5.) Defendant Kopulos is a diagnostic

radiologist (Defs.’ SOF ¶ 74); his sole involvement in Plaintiff’s treatment was reading and

reporting the results of x-rays and CT scans ordered by Plaintiff’s treating physicians. (Id. ¶ 75;

Kopulos Decl. ¶ 2.) Specifically, Kopulos read six of Plaintiff’s x-rays and two of his CT scans

between September 2016 and July 2018. (Kopulos Decl. ¶¶ 5–12.) Plaintiff has not explained

how any of Kopulos’s or Davis’s actions led to improper treatment—for example, whether Kopulos

incorrectly read or reported test results, or how any of Davis’s treatment decisions (aside from

failing to provide surgery) were improper. Moreover, there is no indication in the record that Davis

and Kopulos were unjustified in relying on the treatment decisions of Dr. Kapotas and the medical

professional at Stroger’s orthopedic surgery clinic, given their active monitoring of Plaintiff’s

condition and more specialized knowledge. Cf. Berry, 604 F.3d at 443.

       That leaves Defendant Kapotas, the only care provider whose conduct Plaintiff addresses

in his response to this motion. Plaintiff has presented no evidence that Defendant Kapotas’s

conduct was objectively unreasonable. As an initial matter, Plaintiff has not shown that a doctor

following the guidelines articulated in the journal article cited in his motion in opposition to

summary judgment would have ordered surgery under the facts of his case. 9 The journal authors

do not recommend surgery in all cases. Instead, they appear to recognize that surgery may be


       9       It appears from Dr. Kapotas’s declaration that he based his treatment on a similar
standard. Kapotas stated that “[i]f the fracture is displaced, meaning a significant gap in the
fracture line and a patient cannot actively straighten his knee, surgical intervention might be
necessary.” (Kapotas Decl. ¶ 6, Ex. 1 to Defs.’ SOF.) Neither condition applied to Plaintiff. (Id.)

                                                 18
appropriate to treat fractures that “either disrupt the extensor mechanism or demonstrate >2 to 3

mm step-off and >1 to 4 mm of displacement.” (MSJ Resp. at 4.) Plaintiff cites no evidence of

disruption to his “extensor mechanism” nor evidence that the step-off or displacement of his

patellar fracture exceeded the limits set forth in the article.     More importantly for Plaintiff’s

constitutional claim, the article demonstrates that the decision to operate under the circumstances

present in his case is a matter of medical judgment. See Pyles v. Fahim, 771 F.3d 403, 409 (7th

Cir. 2014) (“The federal courts will not interfere with a doctor’s decision to pursue a particular

course of treatment unless that decision represents so significant a departure from accepted

professional standards or practices that it calls into question whether the doctor actually was

exercising his professional judgment.”).

       Defendant Kapotas did not have the unilateral authority to recommend or schedule a

surgery for Plaintiff, and he could not perform the operation himself. See Turner, 2020 WL

1471845, at *3. Kapotas is an orthopedic specialist but not an orthopedic surgeon. (Defs.’ SOF

¶¶ 39.) That is, Kapotas can provide only non-surgical interventions. (Kapotas Decl. ¶ 18.)

Plaintiff points to no evidence suggesting that Kapotas’s course of treatment was not the result of

a considered decision. As Kapotas stated in his declaration, Plaintiff was first seen by Dr. Korey

Partenheimer and Dr. Benjamin Bruce at the surgery clinic on September 14, 2016. After they

determined that surgery was not needed, Plaintiff had his first appointment with Dr. Kapotas in

November 2016. (Id. ¶¶ 4–5.) Based on his own examination, Kapotas, too, determined that

surgery was not necessary (id. ¶ 6), but nonetheless referred Plaintiff back to the orthopedic

surgery clinic to get a second opinion on January 26, 2017. 10 (Id. ¶¶ 6, 9, 18.) Medical personnel

at the surgery clinic again decided that surgery was not appropriate for Plaintiff. (Id.) Plaintiff’s

knee healed properly as a result of the vitamin D treatment and physical therapy, along with the

assistance of a cane and a brace and pain medication to reduce Plaintiff’s pain. As Kapotas


       10     Paragraph 18 of Kapotas’s declaration states that the second referral was
January 26, 2018, but paragraphs 6 and 9 state that the second referral was on January 26, 2017.

                                                 19
noted, however, it was not surprising, in his professional opinion, that Plaintiff would experience

some pain from his patellar injury. (Id. ¶ 15.)

       Kapotas was entitled to rely on the decision of surgical specialists that a non-surgical

course of treatment was appropriate. And their view that surgery was not necessary corroborates

that Kapotas’s course of treatment was not “such a significant ‘departure from accepted

professional standards or practices’ that it was objectively unreasonable.” Williams v. Patton, 761

F. App’x 593, 597 (7th Cir. 2019) (quoting Pyles, 771 F.3d at 409). Plaintiff’s claim that surgical

treatment was required essentially amounts to a disagreement with the course of treatment

chosen by the jail’s medical staff, which is not enough to conclude that Kapotas’s care was

constitutionally inadequate. Williams v. Ortiz, 937 F.3d 936, 944 (7th Cir. 2019); Johnson v.

Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006) (“Mere dissatisfaction or disagreement with a

doctor’s course of treatment is generally insufficient.”). In sum, Plaintiff has not raised a genuine

issue of material fact regarding the adequacy of his medical treatment.

                                          CONCLUSION

       Plaintiff Martinez-Lopez failed to exhaust the administrative remedies available for three

of the grievances he filed while held at the Cook County Jail, but Defendants have not met their

burden of showing that Plaintiff exhausted the available remedies for his three “non-grievances.”

Regardless of the issue of exhaustion, Plaintiff Martinez-Lopez forfeited his Section 1983 claims

against Defendants Kopulos, Davis, and McCoy, and failed to raise a genuine issue of material

fact regarding whether Defendant Kapotas’s chosen course of treatment was objectively

unreasonable. Accordingly, Defendants’ motion for summary judgment [72] is granted.

                                              ENTER:



Dated: March 31, 2020                         _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge



                                                  20
